internal_revenue_service number release date index number ----------------------------- -------------------------------------------------------- --------------------------------- ------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc ita b02 plr-110398-10 date date tye --------------------- tye --------------------- legend taxpayer date date date date date --------------------------------- ----------------- --------------------- -------------------------- -------------------------- -------------------------- dear ------------------- this ruling replies to the letter and enclosures requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file the required duplicate signed copy of form_3115 application_for change in accounting_method pursuant to section a of revproc_2008_52 2008_2_cb_587 for the tax_year beginning date and ending date year_of_change facts on date taxpayer timely e-filed with extensions its federal_income_tax return for the year_of_change along with the original form_3115 filed under revproc_2008_52 to change its method_of_accounting for real_property_taxes taxpayer and its accounting firm had agreed that the accounting firm would file the duplicate copy with the internal_revenue_service irs national_office on taxpayer’s behalf once taxpayer provided the signed duplicate copy to the accounting firm because of a miscommunication between taxpayer and the accounting firm taxpayer did not understand that the duplicate copy must be received by the irs national_office on or before the date of the timely filed tax_return as required under section a of revproc_2008_52 on date taxpayer mailed the duplicate copy to the accounting firm’s washington dc office with the plr-110398-10 understanding that it would file the duplicate copy with the irs national_office the accounting firm received the duplicate copy on date which precluded the accounting firm from filing the duplicate copy with the irs national_office on or before the date of taxpayer’s timely filed tax_return immediately upon learning of the possibility of obtaining an extension of time to file the signed copy of the form_3115 taxpayer authorized the accounting firm to file this request for relief under section of the internal_revenue_code applicable law revproc_2008_52 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the application provisions of this revenue_procedure has obtained the consent of the commissioner to change the taxpayer’s method_of_accounting under sec_446 and the regulations thereunder section a of revproc_2008_52 provides that a taxpayer changing a method_of_accounting pursuant to this revenue_procedure must complete and file an application in duplicate the original must be attached to the taxpayer’s timely filed including any extension original federal_income_tax return for the year_of_change and a copy with signature of the application must be filed with the national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 provides that an election includes a request to adopt change or retain an accounting_method and defines a regulatory election as an election whose due_date is prescribed by regulations published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of timing for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - plr-110398-10 i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty had been or could be imposed under sec_6662 when the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by granting the relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based solely on the facts and representations submitted including affidavits we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied plr-110398-10 the information provided and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith with this request taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 when relief was requested taxpayer represented that granting an extension of time to file the signed duplicate copy of form_3115 with the irs national_office will not result in a lower tax_liability for all taxable years affected by the election than taxpayer would have had if the duplicate copy of form_3115 had been timely filed the taxable years in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period of assessment finally granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted for taxpayer to file the necessary signed copy of the form_3115 with the irs national_office this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_3115 when it is filed this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office had not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas d moffitt chief branch income_tax accounting
